The plaintiff did not allege in his writ that his injury was caused by a defect in the car, and there was no evidence to that effect. The instruction requested by him was not relevant to the issue tried, and was properly refused.
"Where neither the evidence nor the ground of an exception to the instructions given to the jury is stated, a verdict will not be set aside, if, upon any evidence competent to be introduced in the case, the instructions were correct. The court cannot *Page 626 
presume that the evidence did not call for the instructions given, nor that it was of such a character as to make them erroneous." Rowell v. Chase,61 N.H. 135, 136. Neither the evidence nor the ground of the exception is stated in this case. It only appears that the plaintiff was injured in attempting to alight after the car had started. It may be that the evidence showed that the plaintiff had arrived at the age of discretion, was of ordinary intelligence, and was not under the influence of intoxication or other infirmity, and that he voluntarily, without any request by the defendants or special occasion for so doing, attempted to alight from the car while it was in motion. If such was the evidence, he certainly would have no reason to complain of the instructions given. The act would be wholly his, and he alone would be responsible for its consequences.
Exceptions overruled.
PEASLEE, J., did not sit: the others concurred.